LAED -247-1stSA (3/15/19)
                                         UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF LOUISIANA

           UNITED STATES OF AMERICA                         *     CRIMINAL DOCKET
           VERSUS                                                 CASE NO. 09-CR-125 A
          NATHANIEL JACKSON, III                            *     USM NO. 31043-034

           Date of Previous Judgment: 02/22/2010                  Defendant’s Attorney: GARY SCHWABE

                                     ORDER FOR SENTENCE REDUCTION
                            PURSUANT TO SECTION 404 OF THE FIRST STEP ACT OF 2018

         Upon motion of ☐ the defendant ☐ the Director of the Bureau of Prisons ☐ the Court for a reduction in
         the term of imprisonment imposed based on the modification of statutory penalties by sections 2 or 3 of
         the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372), as if sections 2 and 3 of the Fair
         Sentencing Act of 2010 were in effect at the time the defendant’s offense was committed: Having
         considered such motion, and taking into account Section 404 of the First Step Act of 2018, to the extent
         it is applicable, and the sentencing factors from Title 18 USC 3553(a),

         IT IS ORDERED that the motion is:
           ☐ GRANTED and the defendant’s previously imposed sentence of imprisonment of
               ________________ as to count(s) ____________ is reduced to ___________________.
           ☐ DEFERRED pending supplemental briefing and/or a hearing.
            ☐ DENIED after complete review of the motion on the merits.
         The defendant’s total term of imprisonment as to all count(s) is ____________________________.

         The defendant’s term of supervised release:
          ☐ REMAINS as previously ordered.
            ☐ is REDUCED to ____________________________.
         COURT DETERMINATIONS OF SENTENCING PURSUANT TO FIRST STEP ACT OF 2018
          Prior Statutory Minimum: 240 Months              Amended Statutory Minimum: 120 Months
          Prior Guideline Range: 240-262 Months Restricted Amended Guideline Range: 135-168 Months
          Prior Sentence: 240 Months                       Amended Sentence: N/A
          Prior Supervised Release: 10 Years               Amended Supervised Release: 10 Years

            Comments (if applicable):
            See attached Order and Reasons.




         Except as provided above, all provisions of the judgment dated _________
                                                                            02/22/2010  shall remain in effect. The
         reduced sentence shall be effective 10 days following the date of this order indicated below.

         IT IS SO ORDERED.

         01/16/2020                                    __________________________________________
         ORDER DATE                                    UNITED STATES DISTRICT JUDGE
